Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendments filed January 3, 2022.  Claims 1, 8 and 15 are amended.  Claims 7, 14 and 20 are cancelled.  Claims 1-6, 8-13 and 15-19 are pending.

Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea and claim significantly more and are implemented into a practical application. 
The claims, however, have only a nominal recitation of a system and an application and do not  recite more than a commercial interaction, including agreements in the forms of contracts and or sales activities or behaviors and business relations.  The specification recites that a statement of work is associated with a proposed topology and a contract.  There is no recitation in the claims, however, of the statement of work including anything more than a template being filled out by a user.  The statement of work is “dynamically” generated, which in the specification is attributed to a real-time generation, but the specification does not go beyond generalities of user inputs, such as IT goals, KPIs and current topologies being used to propose a IT topology and an application being used to fill out a template to computerize the contract (pp 0019, 0024).  Inputs are received from a user and then utilized to populate the templates (pp 0026).  The specification generically recites models/algorithms, but nothing in 
Applicant argues that the reference does not teach the limitations of claims 1, 8 and 15 of a digital signature being received accepting the terms of the statement of work and initiating an implementation of the proposed IT topology in an instance in which the digital signature is received.  
However, the reference teaches the limitation.  Paragraph 0094 describes tracking contract documents including statement of work and agreements and contract clauses.  The plurality of contractual obligations is interpreted and defined into commitments.  This commitment as well as the agreement reads on the digital signature of the claim.  The paragraph recites the obligations are compiled into an obligation register as per the HR and CPO, which would read on the “entity of the enterprise” of the claim.  The specification of the instant application does not teach any details of a digital signature more than a generic user signature of an agreement to the statement of work and as such the reference reads on the claims.  
Further, the claim does not recite that the topology is actually implemented, but recites that receiving a signature initiates an implementation.  This is also taught by the reference as the reference teaches a deliverable in an automated manner and includes a contractual obligation compliance management reporting (pp 0090).  Paragraph 0093 teaches that the CCM enables extraction and preparation of the obligation and is integrated with reference data, deliverables and KPI.  The obligation scheduler is run to set OB due dates.  This scheduler run to 
As such the references in combination teach the limitations of the claim.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 8 and 15, the claims recite determining an information topology based on user inputs as well as goals and generating a statement of work associated with implementing the services.
The limitation for determined proposed IT technology and identify a plurality of services is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  The visual models and applications, in their broadest reasonable interpretation, is a recitation of generic computer components.  That is, other than reciting “executing an application” and “receiving user input from user interface” nothing in the other limitations precludes the steps from practically being performed in the mind.  For example, determine operation goals, proposed IT topology and identify plurality of services can be 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites an application to perform the present, determine and generate steps.  The sending limitation as well as the computing device are recited at a high level of generality (i.e. as a generic processor performing generic computer functions of generating a placement option in a node) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
 The dependent claims 2-7, 9-14 and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. United States Patent Application Publication No.  2015/0100391 in view of Ramesh Babu United States Patent Application Publication No.  2015/0193709 (hereinafter referred to as “Ramesh”)

at least one application executable on the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least:
present a plurality of visual models associated with a IT solutions provider to an entity of the enterprise IT organization via one or more user interfaces rendered on a client device [visualization module (pp 0040)];
receive a plurality of user inputs from the one or more user interfaces in response to the presentation of the plurality of visual models [obtain inputs (pp 0023-0024, 0028, 0036)];
determine a plurality of operational goals and a current IT topology of the enterprise IT organization based on data associated with the plurality of user inputs [obtain inputs (pp 0023-0024, 0028)];
determine a proposed IT topology for the enterprise IT organization based on the current IT topology and the plurality of operational goals [predict outcome (pp 0017, 0039)];
identify a plurality of services provided by the IT solutions provider based on the proposed IT topology [provide recommendations (pp 0017)];
Dasgupta does not explicitly teach dynamically generate a statement of work associated with implementing the plurality of services for the enterprise IT organization; and transmit the statement of work to the client device; receive a digital signature associated with the entity of the enterprise IT organization from the client device, the digital signature accepting terms of 
	However in analogous art, Ramesh teaches dynamically generate a statement of work associated with implementing the plurality of services for the enterprise IT organization; and transmit the statement of work to the client device eceive a digital signature associated with the entity of the enterprise IT organization from the client device, the digital signature accepting terms of the statement of work; and initiate an implementation of the proposed IT topology in an instance in which the digital signature is received [enable governance of KPI and generate statement of work (pp 0037, 0050, 0065); contract obligations (pp 0090, 0093); contract agreement with CPO and HR (pp 0094)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the topology determination of Dasgupta with a statement of work of Ramesh.  A person of ordinary skill in the art would have been motivated to do this to procure IT solutions and facilitate customer and vendors (Ramesh pp 0002).  

As per claim 2, Dasgupta in view of Ramesh teaches the system of claim 1, wherein, when executed, the at least one application causes the at least one computing device to at least: identify a plurality of key performance indicators for the enterprise IT organization; and rank the plurality of key performance indicators based at least in part on the data associated with the user inputs [Dasgupta: rank and validate KPI (pp 0029-0030, 0038)].  



As per claim 4, Dasgupta in view of Ramesh teaches the system of claim 2, wherein determining the proposed IT topology is further based on the ranked plurality of key performance indicators [Dasgupta: rank KPI and create visualization based on kPI (pp 0038-0040)].  

Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. United States Patent Application Publication No.  2015/0100391 in view of Ramesh Babu United States Patent Application Publication No.  2015/0193709 as applied to claims 1-4, 8-11 and 15-18 above, and further in view of Barnard et al. United States Patent Application Publication No.  2002/0103731.

As per claim 5, Dasgupta in view of Ramesh teaches the system of claim 1.  Dasgupta in view of Ramesh does not teach wherein, when executed, the at least one application causes the at least one computing device to at least: select a statement of work template from a plurality of statement of work templates based at least in part on the proposed IT topology.  
However, in analogous art, Barnard teaches the at least one application causes the at least one computing device to at least: select a statement of work template from a plurality of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the statement of work of Ramesh with the templates of Barnard.  A person of ordinary skill in the art would have been motivated to do this to provide a solution for efficiency for multiple different procurement scenarios.  

As per claim 6, Dasgupta in view of Ramesh in further view of Barnard teaches the system of claim 5, wherein, when executed, the at least one application causes the at least one computing device to at least: identify a plurality of data fields in the selected statement of work template; populate the plurality of data fields according to the proposed IT topology and the data associated with the plurality of user inputs to dynamically generate the statement of work  [Barnard: templates for implementing procurement (pp 0034, 0044-0049 including tables)].

Claims 8-20 are rejected mutatis mutandis under the same rationale as claims 1-7 as they do not teach or further define over the limitations of claims 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457